Mr. Justice Phillips delivered the opinion of the court: First Trust and Savings Bank (a corporation), as executor of and under the last will and testament of Robert E. Ismond, deceased, complainant, brings this suit to recover certain inheritance taxes, claimed to he due it on a re-assessment and re-appraisement in the said estate. The executor duly qualified as such in said estate and is still acting and is the trustee of and under the will for Julia Hill, Oscar E. Ismond, Henry A. Ismond, Hazel Ismond White and Hazel Kathryn White, for whose benefit this refund is asked. The documentary evidence filed herein is very complete and ample proof of every material allegation in complainant’s petition, and we so find. Under the first order entered by county judge, claimant paid inheritance taxes under protest in the sum of $6,684.55, less the statutory 5%, equals $6,350.33. Later, from the happening of events as alleged in declara- 1 tion, it became proper under the law to re-appraise and reassess the inheritance taxes in the estate, and the proper order was procured by claimant from the county court of Cook County, Illinois, reducing the amount of inheritance taxes that actually should have been paid to $3867.39 and showing by finding an order of the county court that claimant was entitled to a refund of $2682.94. The Attorney General confesses in his plea the facts alleged in bill and consents to an award in favor of claimant, and against the State of Illinois in the said sum of $2682.94, with interest thereon at the rate of 3% per annum from November 6,1911, the date of the payment of the taxes to the present time, as provided under Section 25 of “Act to tax gifts, legacies, inheritances, transfers, etc.” We accordingly award claimants, as such trustee under the will, the said sum of $2,682.94, with 3% interest thereon from November 6,1911, to the date of this award.